Case 1:16-cv-03948-ENV-SMG Document 100-2 Filed 10/18/18 Page 1 of 3 PageID #: 4212




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                    --------------------·-·- ---         X

     JOSEPH WASHINGTON, ST. CLAIR
     BLACKETT, LUCILLE MASON AND                                No. 16-CV-03948 (ENV) (SMG)
     MELISSA TROTMAN on behalf of
     themselves and all others similarly
     situated,

                                   Plaintiffs,

                    -against-

     UNITED STATES DEPARTMENT OF
     HOUSING AND URBAN DEVELOPMENT
     (HUD), JULIAN CASTRO IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF HUD,
     EDWARD GOLDING IN HIS OFFICIAL
     CAPACITY AS COMMISSIONER OF THE
     FEDERAL HOUSING ADMINISTRATION,
     CALIBER HOME LOANS, INC., AND U.S.
     BANK TRUST, N.A., AS TRUSTEE FOR
     LSF9 MASTER PARTICIPATION TRUST,

                                   Defendants.

     -----------------------------------------------------X
          DECLARATION OF DAWN ETCIDSON IN SUPPORT OF THE CALIBER
        DEFENDANTS' MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS'
         CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND REPLY IN
      FURTHER SUPPORT OF THEffi MOTION FOR PARTIAL SUMMARY JUDGMENT
                     DISMISSING PLAINTIFFS' RESPA CLAIM

            I, DAWN ETCHISON, hereby declare under the penalty of perjury as follows:

            1.      I am a resident of the State of California and make this declaration of my own

     personal knowledge of the facts stated herein.

            2.      Any records attached to my declaration are records that were kept in the normal

     and regular course of business of Caliber Home Loans, Inc. ("Caliber") and are true and correct

     copies of the records which are described.
Case 1:16-cv-03948-ENV-SMG Document 100-2 Filed 10/18/18 Page 2 of 3 PageID #: 4213




            3.      Attached hereto as Exhibit 87 is a true and correct copy of an October 15, 2014

     letter from Caliber to St. Clair Blackett and Latoya Roberts regarding the servicing of the

    mortgage loan, beginning with Bates number CALIBER_00000002.

            4.      Attached hereto as Exhibit 88 is a true and correct copy of Lucille Mason's loss

     mitigation application that was received by Caliber on June 29, 2015, beginning with Bates

     number CALIBER 00000325.

            5.      Attached hereto as Exhibit 89 is a true and correct copy of an August 9, 2016

     letter from Elizabeth M. Lynch with enclosed documents on behalf of Lucille Mason concerning

     Mason's loss mitigation application, beginning with Bates number CALIBER_00000593.

            6.      Attached hereto as Exhibit 90 is a true and correct copy of a January 18, 2017

     letter from Elizabeth M. Lynch on behalf Lucille Mason appealing a modification offer with

     enclosed documents, beginning with Bates number CALIBER_00013994.

            7.      Attached hereto as Exhibit 91 is a true and correct copy of a September 23, 2014

     letter from Caliber to Joseph Washington regarding the servicing of the mortgage loan,

     beginning with Bates number CALIBER_00000726.




                                                      2
Case 1:16-cv-03948-ENV-SMG Document 100-2 Filed 10/18/18 Page 3 of 3 PageID #: 4214




            I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

     and correct to the best of my knowledge, information and belief.

     Executed on October 10, 2018 in San Diego, California.




                                                     3
